The proof at the trial established merely that the tenant, who occupied an eight-room apartment, permitted five other persons to occupy four separate rooms for which they paid rent. Standing alone this did not constitute a statutory violation. To establish that the single-room occupancy in this case was illegal it was incumbent upon the landlord to show that one or more of the requirements of section 248 of the Multiple Dwelling Law and section D26-3.7 of the Administrative Code of the City of New York were not satisfied. The landlord offered no such proof. In the circumstances the final order in favor of the tenant was proper. The Appellate Term order appealed from is reversed on the law, without costs, and final order in favor of tenant reinstated, without prejudice, however, to the institution of a new proceeding by the landlord. Concur — Botein, P. J., Breitel, Rabin, Valente and McNally, JJ.